                           UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA


NIKKI BREWSTER, individually and    *     CIVIL ACTION NO.:
on behalf of others similarly situated
                                    *
                                    *
VERSUS                              *
                                    *
ARIEL COMMUNITY CARE, LLC,          *
DONNIE MANN and PIERRE PICKENS *
******************************************************************************

                  COMPLAINT – COLLECTIVE AND CLASS ACTION

       Plaintiff, Nikki Brewster, individually and on behalf of all other similarly situated current

and former employees of Defendants, brings this collective and class action against Defendants,

Ariel Community Care, LLC, Donnie Mann and Pierre Pickens, and alleges as follows:

                                      I.    JURISDICTION

       1.     Plaintiff brings claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§201, et seq. to recover unpaid overtime compensation under §16(b) of the FLSA. This Court has

jurisdiction under 28 U.S.C. §1331.

       2.     Plaintiff also brings this cause of action for violation of the North Carolina Wage

and Hour Act (“NCWHA”), N.C. Gen. Stat. Ann. §§95-25.1, et seq. to recover unpaid overtime

and travel time compensation under §95-25.4. This Court has supplemental jurisdiction pursuant

to 28 U.S.C. §1367 for the pendant state law claims because they arise out of the same nucleus of

operative facts as the FLSA claims.




       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 1 of 17
                                         II.     PARTIES

        3.     Plaintiff, Nikki Brewster, is domiciled in Durham County, State of North Carolina,

and was employed by Defendants from approximately September 2017 until September 2019 as a

peer support specialist, who provided support to Defendants’ clients. Plaintiff’s hours varied from

week to week but she regularly worked more than forty (40) hours a week.

        4.     In an effort to avoid their obligations under the FLSA, Defendants misclassified

Plaintiff and similarly situated workers as independent contractors until approximately January

2019.

        5.     Defendants further failed to pay travel time for the time spent travelling between

Defendants’ clients.

        6.     Plaintiff has consented to filing the instant action. (Exhibit “A”).

        7.     Defendant Ariel Community Care, LLC (hereinafter referred to as “Ariel

Community Care”) is a North Carolina company with its principal place of business located at 200

E Church Street, Yanceyville, North Carolina 27379.

        8.     Defendant Ariel Community Care employed Plaintiff and participated directly in

employment decisions regarding the Plaintiff’s rights for which she seeks redress in this case.

        9.     Defendant Donnie Mann (hereinafter referred to as “Mann”) is a major individual

domiciled at 3 Riverland Farm Court, Durham, North Carolina 27703.

        10.    Defendant Pierre Pickens (hereinafter referred to as “Pickens”) is a major individual

domiciled at 206 South Bend Drive, Durham, North Carolina, 27713.

        11.    Defendants Mann and Pickens are the owners and Executive Officers of Ariel

Community Care and employed Plaintiff and participated directly in employment decisions

regarding the Plaintiff’s rights for which she seeks redress in this case.



                                                  2



        Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 2 of 17
          12.   Defendants Mann and Pickens have been actively involved in managing the

operations of Ariel Community Care.

          13.   During the relevant collective and class periods, Defendants Mann and Pickens had

control over Ariel Community Care’s pay policies and the unlawful policies and practices alleged

herein.

          14.   Defendants Mann and Pickens had authority over personnel and payroll decisions

at Ariel Community Care.

          15.   Defendants Mann and Pickens had the authority to stop any illegal pay practices

that harmed Plaintiff and similarly situated employees.

          16.   Defendants Mann and Pickens had the authority to enter into contracts on behalf of

Ariel Community Care.

          17.   The precise size and the identity of the collective and class should be ascertainable

from the business records, payroll and/or employee or personnel records of Defendants.

                                          III.    VENUE

          18.   Venue is proper in this District as Defendants conducted business in the Middle

District Division, and as a substantial part of the events giving rise the claims occurred in this

District.

          19.   Furthermore, Defendants’ principal office is located in Caswell County.

                                          IV.     FACTS

          20.   Defendants operate a mental health support agency with offices in Yanceyville,

Wilmington and Marion, North Carolina, and Douglasville, Georgia.

          21.   Plaintiff and the collective and class members were/are employed by Defendants

as peer support specialists who provide support to Defendants’ clients.



                                                  3



          Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 3 of 17
        22.    Plaintiff’s hours varied from week to week during her employment with

Defendants, but she regularly worked more than forty (40) hours in a workweek.

        23.    For example, during the workweek of June 24, 2019 to June 30, 2019, Plaintiff

provided forty-eight (48) hours of peer support services. She was paid straight time for forty-eight

(48) hours but was not paid an overtime premium for the eight (8) hours she worked over forty

(40) in the workweek, nor was she compensated for her travel time between Defendants’ clients.

        24.    Likewise, during the workweek of July 1, 2019 to July 7, 2019, Plaintiff was paid

for forty-eight (48) hours of work but not paid an overtime premium for the hours worked over

forty (40) in the work, nor was she paid any wages for the time she spent traveling from one client

to the next.

        25.    Upon information and belief, the collective and class members were also regularly

scheduled to and did work more than forty (40) hours in a workweek.

        26.    Up until approximately January 2020, Defendants misclassified all peer support

specialists as independent contractors when in fact, they were employees under the meaning of the

FLSA and NCWHA.

        27.    The misclassified independent contractors, including Plaintiff, were required to

comply with Defendants’ policies and procedures which were set forth in written company

policies.

        28.    The misclassified independent contractors, including Plaintiff, were supervised by

employees of Defendants, and were subject to discipline.

        29.    The misclassified independent contractors, including Plaintiff, received all

assignments from Defendants, and they relied on Defendants for their work assignments.




                                                 4



        Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 4 of 17
        30.     Defendants advertised and posted job openings on social media and labor sites for

peer support specialists who were eventually assigned work by Defendants.

        31.     Defendants directed the work Plaintiff and all peer support specialists, and provided

substantial oversight of their activities.

        32.     The work performed by Plaintiff and the collective and class members was integral

to Defendants’ business.      Without their work, Defendants could not have performed their

contracted responsibilities for their clients.

        33.     Defendants profited directly from the work performed by Plaintiff and the

collective and class members.

        34.     Plaintiff and the collective and class members could not negotiate their

compensation with Defendants’ clients, and they did not share in the profits.

        35.     In short, Plaintiff and the collective and class members were economically

dependent on Defendants.

        36.     Defendants paid misclassified independent contractors by the hour and paid straight

time for all hours worked, except for travel time between Defendants’ clients, but failed to pay an

overtime premium for all hours worked over forty (40) in a workweek.

        37.     In or about January 2020, Defendants reclassified the peer support specialists to

regular W-2 employees, and began to pay overtime wages.

        38.     Nonetheless, Defendants failed to pay any wages for travel between clients, and did

not consider travel time between clients as hours worked.

        39.     Upon information and belief, Defendants have never paid compensation for time

spent traveling between clients.




                                                  5



        Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 5 of 17
       40.     Plaintiff is aware of other current and former employees of Defendants who were

subject to the same payroll practice.

               V.         COLLECTIVE AND CLASS ACTION DEFINITIONS

       41.     The first collective of similarly situated individuals sought to be certified under 29

U.S.C. §216(b) as a collective action for purposes of determining whether such individuals were

misclassified as independent contractors (the “Misclassification Collective”) is defined as:

                          All peer support specialists who performed work for
                          Ariel Community Care, LLC as an independent
                          contractor within the last three (3) years.

       42.     The second collective of similarly situated employees sought to be certified under

29 U.S.C. § 216(b) as a collective action for purposes of asserting claims for unpaid overtime

associated with travel time (the “Travel Overtime Collective”) is defined as:

                          All peer support specialists who performed work for
                          Ariel Community Care, LLC since February 1, 2019,
                          and who were not paid overtime wages for travel
                          time between clients.

       43.     The class of similarly situated employees sought to be certified under Rule 23 for

N.C. Gen. Stat. Ann. §§ 95-25.1, et seq. claims (the “NCWHA Class”) is defined as:

                          All North Carolina peer support specialists who have
                          performed work for Ariel Community Care, LLC
                          within the last two (2) years, and were not paid for
                          all travel time between clients.

                    VI.      COVERAGE UNDER THE FLSA AND NCWHA

       44.     At all times hereinafter mentioned, Defendants are and have been employers within

the meaning of 29 U.S.C. §203(d).

       45.     At all times hereinafter mentioned, Defendants are and have been an enterprise

within the meaning of 29 U.S.C. §203(r).



                                                   6



       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 6 of 17
       46.      At all pertinent times, Defendants have been an enterprise engaged in commerce or

in the production of goods or services for commerce within the meaning of 29 U.S.C. §203(s)(1).

       47.      Defendants have had an annual gross volume of sales made or business done of not

less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

       48.      At all times hereinafter mentioned, Plaintiff, and all those similarly situated, were

individual employees engaged in commerce or in the production of goods for commerce as

required by 29 U.S.C. §207.

       49.      At all times hereinafter mentioned, Defendants are and have been employers within

the meaning of Section 95-25.2(5) of the NCWHA, N.C. Gen. Stat. §95-25.2(5).

       50.      At all times hereinafter mentioned, Plaintiff and NCWHA Class members are/were

employees withing the meaning of Section 95-25.2(5) of the NCWHA, N.C. Gen. Stat. §95-

25.2(5).

    VII.      VIOLATION OF THE FAIR LABOR STANDARDS ACT FOR FAILURE TO
                               PAY OVERTIME COMPENSATION
                     (Misclassification and Travel Overtime Collectives)

       51.      Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       52.      Pursuant to the FLSA, 29 U.S.C. §207, employers are generally required to pay

overtime compensation at an hourly rate of 150% of an employee’s regular rate of pay for hours

worked over forty (40) in a workweek.

       53.      Plaintiff and the collective members are not exempt from the overtime requirements

of the FLSA.




                                                  7



        Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 7 of 17
         54.    Plaintiff and the collective members were not compensated in accordance with the

FLSA because they were not paid overtime wages for all hours worked over forty (40) hours in a

workweek for all weeks.

         55.    Prior to approximately January 2020, Defendants misclassified Plaintiff and the

Misclassification Collective as independent contractors in an effort to deprive them of overtime

compensation.

         56.    Furthermore, Defendants did not include the time spent traveling between

Defendants’ clients for calculation of overtime compensation for Plaintiff and members of both

the Misclassification Collective and Travel Overtime Collective.

         57.    Defendants knowingly, willfully, or in reckless disregard of the law, maintained an

illegal practice of misclassifying Plaintiff and the Misclassification Collective as independent

contractors and failing to pay overtime compensation for all hours worked over forty (40) in

workweek, including the inclusion of travel time.

         58.    Defendants knowingly, willfully, or in reckless disregard of the law, maintained an

illegal practice of not paying all overtime compensation owed to Plaintiff and the Travel Overtime

Collective by failing to include travel time.

        VIII. VIOLATION OF THE NORTH CAROLINA WAGE AND HOUR ACT FOR
                       FAILURE TO PAY WAGES FOR TRAVEL TIME
                                 (NCWHA Class)

         59.    Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

         60.    Defendants failed to pay earned wages in violation of N.C. Gen. Stat. Ann. § 95-

25.6.




                                                 8



         Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 8 of 17
       61.     Specifically, Defendants failed to pay Plaintiff and the NCWHA Class members

straight time and overtime wages for the time spent traveling from one of Defendants’ clients to

another.

       62.     Plaintiff, individually and on behalf of the NCWHA Class members, seeks the

payment of straight time wages for the time spent traveling between Defendants’ clients.

       63.     In the event the FLSA does not apply, and as an alternative thereto, Plaintiff,

individually and on behalf of the NCWHA Class members, seeks payment of overtime wages

which resulted from the time spent traveling between Defendants’ clients.

       64.     The NCWHA requires employers to pay non-exempt employees one and a half

times the regular rate of pay for all hours worked over forty (40) hours in a workweek, including

time spent traveling. N.C. Gen. Stat. Ann. § 95-25.4.

       65.     Defendants suffered and permitted Plaintiff and the NCWHA Class to routinely

work more than forty (40) hours in a workweek without proper overtime compensation as required

by the NCWHA, N.C. Gen. Stat. Ann. § 95-25, et seq. and its implementing regulations.

       66.     Defendants knew, or showed reckless disregard for the fact that they failed to pay

these individuals proper straight time and overtime compensation for travel time in violation of

the NCWHA.

       67.     Defendants’ failure to comply with the NCWHA caused Plaintiff and the NCWHA

Class to suffer loss of wages and interest thereon.

       68.     Plaintiff and the Class are entitled to all unpaid wages, overtime wages in the event

the FLSA does not apply, liquidated damages, interest, and attorney fees and costs under the

NCWHA.




                                                 9



       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 9 of 17
                             IX.     COLLECTIVE ALLEGATIONS

       69.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       70.     Plaintiff files this action on behalf of herself and the Misclassification and Travel

Overtime Collectives as defined above.

       71.     Defendants’ practice and policy of misclassifying their employees as independent

contractors and not paying overtime affects Plaintiff and the Misclassification Collective members

and is a willful violation of the FLSA.

       72.     Defendants’ practice and policy of not paying overtime for travel time affects

Plaintiff and the Travel Overtime Collective members and is a willful violation of the FLSA.

       73.     The collective members are victims of Defendants’ unlawful compensation

practices and are similarly situated to Plaintiff in terms of job duties, pay and employment

practices.

       74.     Defendants’ failure to pay overtime compensation as required by the FLSA results

from a generally applicable, systematic policy and practice and is not dependent on the personal

circumstances of any individual employee. Thus, Plaintiff is similarly situated to the members of

the Misclassification Collective and Travel Overtime Collective.

       75.     The specific job titles or precise job requirements of the collective members do not

prevent collective treatment under the FLSA. All employees, regardless of their precise job

requirements or rates of pay, are entitled to be properly compensated for all hours worked in excess

of forty (40) hours per workweek at the overtime rate. Although the issue of damages may be

individual in character, there is no detraction from the common nucleus of liability facts.




                                                10



       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 10 of 17
                       X.       NCWHA CLASS ACTION ALLEGATIONS

         76.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

         77.   Plaintiff files this action on behalf of herself and the NCWHA Class as defined

above.

         78.   Defendants’ practice and policy of travel time, including associated overtime,

affects Plaintiff and the NCWHA Class members and is a willful violation of the NCWHA.

         79.   NCWHA Class members are victims of Defendants’ unlawful compensation

practices and are similarly situated to Plaintiff in terms of job duties, pay and employment

practices.

         80.   Defendants’ failure to pay travel time as required by the NCWHA results from a

generally applicable, systematic policy and practice and is not dependent on the personal

circumstances of any individual employee. Thus, Plaintiff and the NCWHA Class members are

similarly situated employees.

         81.   The specific job titles or precise job requirements of the NCWHA Class members

do not prevent collective treatment under the NCWHA. All employees, regardless of their precise

job requirements or rates of pay, are entitled to be properly compensated for all hours worked

including the time spent traveling between Defendants’ clients. Although the issue of damages

may be individual in character, there is no detraction from the common nucleus of liability facts.

         82.   Plaintiff shares the same interests as the NCWHA Class and will be entitled under

the NCHWA to travel time wages, and unpaid overtime compensation in the event the FLSA does

not apply, liquidated damages, attorneys’ fees and costs, and lost interest owed to them under

nearly identical factual and legal standards as the NCWHA Class.



                                                11



         Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 11 of 17
       83.     Plaintiff’s state law claims satisfy the numerosity, commonality, typicality,

adequacy, predominance, and superiority requirements of a class action under Fed. R. Civ. P. 23.

       84.     The NCWHA Class meets the numerosity requirement of Rule 23(a)(1) because

Defendants have employed numerous peer support specialists in the state of North Carolina while

requiring them to spend time traveling between clients without compensation. The precise number

of NCWHA Class members should be readily available from a review of Defendants’ personnel,

scheduling, time, payroll, and billing records, and from input received from the NCWHA Class

members.

       85.     The NCWHA Class meets the commonality requirement of Rule 23(a)(2) because

Defendants engaged in a common course of conduct that violated the legal rights of Plaintiff and

the NCWHA Class. Any individual questions that Plaintiff’s claims present will be far less central

to this litigation than the numerous material questions of law and fact common to the NCWHA

Class, including, but not limited to:

       a.      Whether Defendants maintained common policies or practices that denied Plaintiff

               and NCWHA Class members wages for time spent traveling between clients;

       b.      The actual day-to-day duties of peer support specialists;

       c.      Whether Defendants violated the NCWHA by not paying Plaintiff and the NCWHA

               Class members wages for time spent traveling between clients;

       d.      In the event the FLSA does not apply, whether Defendants violated the NCWHA

               by not paying Plaintiff and the NCWHA Class members overtime wages associated

               with the time spent traveling between clients;

       e.      Whether Defendants’ conduct was willful; and




                                                12



       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 12 of 17
       f.      Whether Defendants should be required to pay compensatory damages, liquidated

               damages, attorneys fees’ and costs, and interest for violating North Carolina state

               law.

       86.     The NCWHA Class meets the typicality requirement of Rule 23(a)(3) because

Plaintiff and the NCWHA Class members were all employed by Defendants and performed their

job duties without receiving entitled compensation owed for that work.

       87.     The NCWHA Class meets the fair and adequate protection requirement of Rule

23(a)(4) because there is no apparent conflict of interest between Plaintiff and the NCWHA Class

members, and because Plaintiff’s attorneys have successfully prosecuted many complex class

actions, including wage and hour and collective actions, and will adequately represent the interest

of Plaintiff and the NCWHA Class members.

       88.     The NCWHA Class meets the predominance requirement of Rule 23(b)(3) because

issues common to the NCWHA Class predominate over any questions affecting only individual

members, including, but not limited to, whether Defendants calculated the NCWHA Class

members’ compensation under the same formula in the same way.

       89.     The Class meets the superiority requirement of Rule 23(b)(3) because allowing the

parties to resolve this controversy through a class action would permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of evidence, effort, or expense that numerous individual

actions would engender.

       90.     Given the material similarity of the NCWHA Class members’ claims, even if each

NCWHA Class member could afford to litigate a separate claim, this Court should not countenance

or require the filings of numerous identical actions. Individual litigation of the legal and factual



                                                13



       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 13 of 17
issues raised by Defendants’ conduct would cause unavoidable delay, a significant duplication of

efforts, and an extreme waste of resources. Alternatively, proceeding by way of a class action

would permit the efficient supervision of the Class’s claims, create significant economies of scale

for the Court and parties, and result in a binding, uniform adjudication on all issues.

       91.     Defendants knowingly, willfully, or in reckless disregard of the law, maintained an

illegal practice of failing to pay Plaintiff and the NCWHA Class members proper travel time

wages, including associated overtime wages.

                           XI.     JOINT EMPLOYER ALLEGATIONS

       92.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       93.     At all times pertinent hereto, specifically including the collective and class periods,

Defendants, Mann and Pickens, were owners, managers and/or executive officers of Ariel

Community Care.

       94.     Defendants     Mann     and   Pickens    exercised   supervisory    and    managerial

responsibilities and substantial control over the terms and conditions of Plaintiff and the collective

and class members’ work including, but not limited to, assigning work, hiring and firing

employees.

       95.     Further, Defendants Mann and Pickens are or were solely and jointly responsible

for the administration of the business affairs of Ariel Community Care and exercised complete

control over the work situation and conditions of its employees.

       96.     Defendants Mann and Pickens are jointly and solely responsible for the payroll

practices of Ariel Community Care including, but not limited to, the payroll practices complained

of herein.



                                                 14



       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 14 of 17
       97.      Defendants Mann and Pickens were and are vested with authority to, and actually

acted directly or indirectly for, and had operational control over Ariel Community Care’s business

activities including managerial responsibilities for all aspects of operations and its employees.

       98.      Accordingly, Defendants Mann and Pickens are “employers” under the FLSA and

the NCWHA, as such, are jointly and severally liable for damages for his failure to comply with

the FLSA and the NCWHA including all damages claimed herein.

                                       RELIEF SOUGHT
       WHEREFORE, Plaintiff, individually, and on behalf of all others similarly situated, prays

for judgment in her favor and against Defendants as follows:

       1.       For an Order recognizing this proceeding as a collective action under §216(b) of

the FLSA for the Misclassification and Travel Overtime collectives, and ordering notice to the

collective members at the earliest opportunity to ensure the collective members’ claims are not

lost to the FLSA statute of limitations;

       2.       For an Order finding Defendants liable for unpaid back overtime wages due to

Plaintiff and the collective members and for liquidated damages equal in amount to the unpaid

compensation;

       3.       For an award of costs of this action as provided under the FLSA;

       4.       For an award of attorneys’ fees as provided under the FLSA;

       5.       For an award of pre- and post-judgment interest; and

       6.       For any and all other and further relief as may be necessary and appropriate.

       WHEREFORE, Plaintiff, individually, and on behalf of all others similarly situated,

further prays for judgment in her favor and against Defendants as follows:




                                                 15



       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 15 of 17
       1.      For an Order certifying this action as a class action under the NCWHA and

designating Plaintiff as a representative and undersigned as class counsel on behalf of all those

similarly situated;

       2.      For an Order finding Defendants liable for unpaid travel time wages due to Plaintiff

and the NCWHA Class members, and for liquidated damages equal in amount to the unpaid

compensation under the NCWHA;

       3.      For an Order finding Defendants liable for unpaid overtime wages due to Plaintiff

and the NCWHA Class members, and for liquidated damages equal in amount to the unpaid

compensation under the NCWHA;

       4.      For an award of costs of this action as provided under the NCWHA;

       5.      For an award of attorneys’ fees as provided under the NCWHA;

       6.      For an award of pre- and post-judgment interest; and

       7.      For any and all other and further relief as may be necessary and appropriate.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

                                             Respectfully Submitted:

                                             By: /s/ Brian L. Kinsley
                                                     Brian L. Kinsley (N.C. Bar Roll No. 38683)
                                                     blkinsley@crumleyroberts.com
                                                     CRUMLEY ROBERTS, LLP
                                                     2400 Freeman Mill Road, Suite 200
                                                     Greensboro, NC 27406
                                                     Telephone: 336-333-9899
                                                     Facsimile: 336-333-9894




                                                16



       Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 16 of 17
                                    Philip Bohrer (to be admitted pro hac vice)
                                    phil@bohrerbrady.com
                                    Scott E. Brady (to be admitted pro hac vice)
                                    scott@bohrerbrady.com
                                    BOHRER BRADY, LLC
                                    8712 Jefferson Highway, Suite B
                                    Baton Rouge, Louisiana 70809
                                    Telephone: (225) 925-5297
                                    Facsimile: (225) 231-7000




                               17



Case 1:21-cv-00256-UA-LPA Document 1 Filed 03/29/21 Page 17 of 17
